El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Librada Declet por sn propio derecho y como madre con patria potestad sobre sns bijos menores Aurora y Rosa Declet reclamó de la Comisión de Indemnizaciones a Obreros la suma de $3,500' para ella y sns bijos a virtud de la muerte de sn esposo Ramón Declet de quien todos dependían para su subsistencia, alegando que dieba muerte se debió a cierto accidente sufrido por Declet mientras trabajaba como carpin-tero al servicio de la American Railroad Co. of Porto Rico.
La Comisión investigó el caso y denegó 1a. petición. Sn resolución termina así:
“La evidencia demuestra que el referido obrero falleció en el Hospital Municipal de Rayamón a consecuencia de “nefritis/ según certificación del Dr. Juan C. Rodríguez. — Después de un detenido *805estudio de toda la documentación que obra en récord llegamos a la conclusión de que éste no es un caso de muerte de los que protege nuestra Ley, por lo cual, resolvemos denegar dicha 'solicitud y que se archive la documentación del mismo.”
No conforme Librada Deelet apeló para ante la Corte de Distrito de San Juan formulando la demanda a que se refiere la ley especial sobre la materia. Y la corte de distrito después de oír la. prueba presentada por 1a, apelante y de examinar el récord de la comisión, declaró la demanda sin lugar. En el curso de la relación del caso y opinión que emitiera para fundar su sentencia, dijo:
“No hay relación alguna entre el hecho de la muerte y el acci-dente, si es que lo .hubo, y entre éste y el aguacero, o llovizna que originó la alegada caída.”
Terminó así:
“No apareciendo que la Comisión apelada haya apreciado de modo erróneo la prueba que ante sí tuvo al resolver el ca'so del obrero Ramón Deelet, y no habiéndose presentado prueba alguna que autorice a este Tribunal a variar la resolución apelada, la Corte vísta la ley y jurisprudencia aplicables al caso, y la prueba adu-cida, declara sin lugar la demanda, 'sin costas.”
La Sra. Deelet apeló para ante este tribunal.. En su alegato suscita algunas interesantes cuestiones sobre pro-cedimiento y .aplicación de jurisprudencia cuya decisión no es necesaria para resolver el recurso. Puede admitirse que del obrero Deelet dependían para subsistir su legítima esposa y sus menores hijos y puede admitirse también que hallándose Deelet trabajando como carpintero para la American Railroad Co. of P. R. al bajarse de un vagón para librarse de un aguacero sufrió un accidente, que se retiró del trabajo no volviendo más a él y que murió algunos meses después en el hospital de Bayamón a consecuencia de nefritis.
Lo que nos lleva a la confirmación de la sentencia recurrida es que no hay prueba cierta que establezca la relación causal necesaria entre la muerte y el accidente. El caso se llamó *806para juicio el 20 de abril del 1928. Después de practicar toda la prueba que propuso, la parte demandante manifestó que no podía cerrar su caso por faltarle el testimonio del Dr. Rodríguez. La corte suspendió la vista para continuarla e] 8 de mayo de 1928.
El 8 de mayo continuó en efecto la vista sin que la parte demandante presentara el testimonio del doctor Rodríguez y sin que el récord muestre que explicara por qué no pudo presentarlo. En su alegato dice la apelante que el doctor ese día estaba enfermo y que en su defecto ofreció la obra científica “The Americana,” Vol 12, que trata sobre Kidneys. Al último extremo se refiere el juez al certificar la transcrip-ción. En ésta no se incluye la parte de la obra que se dice ofrecida como prueba. La declaración del doctor era esen-cial. Si se deja a su certificación que hable por sí misma, dice solamente que Declet murió de nefritis y una nefritis no es la consecuencia necesaria y única de un golpe.
La corte de distrito estuvo, pues, justificada al dictar su fallo. La demandante no probó que la muerte de su esposo c eurriera a virtud del accidente que alega que sufriera y en su consecuencia no demostró su derecho a reclamar de acuerdo con lo prescrito en la ley sobre indemnizaciones a obreros aplicable.

Debe declararse sin lugar el recurso y confirmarse lo, 'sentencia apelada.

El Juez Asociado Sr. Aldrey no intervino en la vista ni en la decisión de este caso.